Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8:
Claim 8 recites “A non-transitory computer readable medium” in line 1. It is unclear what type of medium the claim is addressing. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-3, 7-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baino (US 2010/0168958 A1).


Regarding claim 1:
Baino discloses a system for estimating a lean angle of a motorcycle, the system comprising: a processor, configured to: determine a base attitude comprising estimated gravity values of the motorcycle when the motorcycle is determined to be in an upright position, from information associated with one or more timestamps of the gravity information and the driving information (the bank angle detector unit configure to: determine the bank angle delta for calibration (base attitude) comprising determine the center of gravity g when the motorcycle is in position omega 0 (upright position), from information at the time T and the traveling velocity, and acceleration in a lateral direction, [008], [0013], [0015], [0052] and [FIG.5]); determine a measured attitude from the gravity information and the driving information for a timestamp from the one or more timestamps (determine the estimate angle delta 0 from the centrifugal force acting on the center of gravity, the mass and the gravitational acceleration over a time T, [0051]); and, determine the lean angle of the motorcycle for the timestamp from the one or more timestamps, based on differences between the measured attitude and the base attitude for the timestamp from the one or more timestamps (determine the bank angle of the motorcycle based on the difference between the motorcycle bank angle .delta. for calibration use and the estimated bank angle .delta.0 for a time T, [0061]). 
Baino does not explicitly teach the system comprising: a memory, configured to store gravity information and driving information.

However, Baino teach the use of a control unit 42 which include the bank angle detecting unit 59, the bank angle correcting unit 60, the mode memory 48, the running mode determining means 49, the mode correcting unit 50 and the light distribution control unit 20, [0062]. 

One of ordinary skill would have recognized that doing so will benefit of storing gravity information from a yaw rate and traveling velocity (driving information) of the motorcycle.


Regarding claim 2:
Baino in addition, teaches the system of claim 1, wherein the processor is further configured to generate a visualization of the lean angle of the motorcycle across a plurality of timestamps (The bank angle detecting device 19 illustrates a chart of estimated bank angle data across time, [0064] [FIG. 6]).

Regarding claim 3:
Baino further teaches the system, wherein the processor is configured to determine a lean direction of the motorcycle for the timestamp from the one or more timestamps, based on at least one of: assignment of the lean directional based on a curving direction of the motorcycle at the timestamp from the one or more timestamps, an acceleration direction along a vertical direction of the motorcycle at the timestamp from the one or more timestamps, and changes to components of the estimated gravity values compared to the base attitude (the detection unit determines the bank angle of the motorcycle based on the pitch angle which is determined from the acceleration acting on the longitudinal direction, [0019][0078]).


Regarding 7:
Baino further teaches the system, wherein the processor is configured to determine the lean angle based on an equation 

    PNG
    media_image1.png
    87
    203
    media_image1.png
    Greyscale

Wherein θ is the lean angle, gr is the measured attitude, and g is the base attitude, (.omega.y=.omega.0cos .delta. (2), tan .delta.=v.omega.y/(gcos .delta.) (8), [0052]-[0059], from Baino’s equation listed one can derive cos (θ) which will the bank angle.
The mathematical expressions claimed above appears to be a mere abstract ideal and are not subject to patent protection. Baino utilizes the exact same inputs such as angle delta for calibration (base attitude), center of gravity g when the motorcycle is in position omega 0 (upright position), as does the claimed invention).

Regarding claim 8:
A non-transitory computer readable medium, storing instructions for estimating a lean angle of a motorcycle (the bank angle detecting unit performing equation for detecting a bank angle of a motorcycle inherent requiring a computer readable medium storing instruction ([0053]-[0060]) the instructions comprising: storing gravity information and driving information; determining a base attitude comprising estimated gravity values of the motorcycle when the motorcycle is determined to be in an upright position, from information associated with one or more timestamps of the gravity information and the driving information (the bank angle detector unit configured to determine the bank angle delta for calibration (base attitude) comprising determine the center of gravity g when the motorcycle is in position omega 0, from information at the time 
Baino does not explicitly teach storing gravity information and driving information.

However, Baino teach a bank angle detection unit performing equations for detecting a bank angle of a motorcycle, [0053]-[0060]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to believe the system is storing instruction.
One of ordinary skills should have recognized that doing so will benefit of storing gravity information from a yaw rate and traveling velocity (driving information) of the motorcycle.

Regarding claim 9:
Baino further teaches the non-transitory computer readable medium, further comprising generating a visualization of the lean angle of the motorcycle across a plurality of timestamps (The bank angle detecting device 19 illustrates a chart of estimated bank angle data across time, [0064] [FIG. 6]).

Regarding claim 10:
Baino further teaches the non-transitory computer readable medium, wherein the determining a lean direction of the motorcycle for the timestamp from the one or more timestamps is based on at least one of: assignment of the lean directional based on a curving direction of the motorcycle at the timestamp from the one or more timestamps, an acceleration direction along a vertical direction of the motorcycle at the timestamp from the one or more timestamps, and changes to components of the estimated gravity values compared to the base attitude (determining the bank angle of the motorcycle based on the pitch angle which is determined from the acceleration acting on the longitudinal direction, [0019], [0074], [0078]).

 Regarding claim 14:
Baino further teaches the system, wherein the processor is configured to determine the lean angle based on an equation 

    PNG
    media_image1.png
    87
    203
    media_image1.png
    Greyscale

Wherein θ is the lean angle, gr is the measured attitude, and g is the base attitude, (.omega.y=.omega.0cos .delta. (2), tan .delta.=v.omega.y/(gcos .delta.) (8), [0052]-[0059], from Baino’s equation listed one can derive cos (θ) which will the bank angle.
The mathematical expressions claimed above appears to be a mere abstract ideal and are not subject to patent protection. Baino utilizes the exact same inputs such as angle delta for calibration (base attitude), center of gravity g when the motorcycle is in position omega 0 (upright position), as does the claimed invention).
Regarding claim 15:
Baino discloses a method for estimating a lean angle of a motorcycle, the method comprising: storing gravity information and driving information; determining a base attitude comprising estimated gravity values of the motorcycle when the motorcycle is determined to be in an upright position, from information associated with one or more timestamps of the gravity information and the driving information (the bank angle detector unit configure to: determine the bank angle delta for calibration (base attitude) comprising determine the center of gravity g when the motorcycle is in position omega 0, from information at the time T and the traveling velocity, and acceleration in a lateral direction, [008], [0013], [0015], [0052] and [FIG.5]); determining a measured attitude from the gravity information and the driving information for a timestamp from the one or more timestamps (determine the estimate angle delta 0 from the centrifugal force acting on the center of gravity, the mass and the gravitational acceleration over a time T, [0051]); and, determining the lean angle of the motorcycle for the timestamp from the one or more timestamps, based on differences between the measured attitude and the base attitude for the timestamp from the one or more timestamps (determine the bank angle of the motorcycle based on the difference between the  between the motorcycle bank angle .delta. for calibration use and the estimated bank angle .delta.0 for a time T, [0061]).
Baino does not explicitly teach storing gravity information and driving information.

However, Baino teach a bank angle detection unit performing equations for detecting a bank angle of a motorcycle, [0053]-[0060]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to believe the system of Baino is storing instruction.
.


Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baino (US 2010/0168958 A1) in view of Fukushige et al. (US 2013/0346047 A1). 

Regarding claim 4:
Baino teaches all the limitations except the system, wherein the processor is configured to determine the base attitude based on at least one of: an average of the estimated gravity values over a trip of the motorcycle, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is driving at a speed above a speed threshold, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is determined to be driving straight, and an average of the estimated gravity values when g-force is determined not to exist.

In the same field of endeavor, Fukushige et al. teach wherein the processor is configured to determine the base attitude based on at least one of: an average of the estimated gravity values over a trip of the motorcycle, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is driving at a speed above a speed threshold, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is determined to be driving straight, and an average of the estimated gravity values when g-force is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for estimating a bank angle of a motorcycle of Baino in view of Fukushige et al. wherein the processor is configured to determine the base attitude based on at least one of: an average of the estimated gravity values over a trip of the motorcycle, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is driving at a speed above a speed threshold, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is determined to be driving straight, and an average of the estimated gravity values when g-force is determined not to exist .
One of ordinary skills should have recognized that doing so for the benefit of improving the result of determining the base attitude during the calibration a travelling motorcycle.


Regarding claim 11:
Baino teaches all the limitations except the method, wherein the determining the base attitude is based on at least one of: an average of the estimated gravity values over a trip of the motorcycle, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is driving at a speed above a speed threshold, an average of the estimated gravity values over one or more time periods of driving when the motorcycle is determined to be driving straight, and an average of the estimated gravity values when g-force is determined not to exist.

.


Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baino et al. (US 2010/0168958 A1) in view of Tomoya (EP3335953B1).

Regarding claim 5:
Baino teaches a system for estimating a lean angle of a motorcycle, wherein the driving information comprises latitude velocity of the motorcycle, longitude velocity of the motorcycle, latitude acceleration of the motorcycle, and longitude acceleration of the motorcycle (the driving information comprising, angular velocity about a lateral axis of the motorcycle, angular velocity about a longitudinal axis, an acceleration in a lateral direction of the motorcycle and the acceleration acting in the longitudinal direction, [0013][0017][0019]); wherein the processor is configured to determine that the motorcycle is in an upright position based on at least one of: a magnitude of the latitude velocity and the longitude velocity being above a velocity threshold, the curvature measurement being within a curvature threshold from zero, and a magnitude of the latitude acceleration and the longitude acceleration being within an acceleration threshold from 
Baino does not teach the driving information comprising curvature measurement of the motorcycle.

In the same field of endeavor, Tomoya teaches the driving information comprising curvature measurement of the motorcycle (the lean angle comprising curvature measurement of the motorcycle, [0202]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baino in view Tomoya for estimating a lean angle of a motorcycle based on curvature measurement of the motorcycle.
One of ordinary skills should have recognized that doing so will benefit from the use of the curvature information associated with the information of Baino for a better precision of the lean angle measurement.

Regarding claim 12:
Baino further teaches the non-transitory computer readable medium, wherein the driving information comprises latitude velocity of the motorcycle, longitude velocity of the motorcycle, latitude acceleration of the motorcycle, and longitude acceleration of the motorcycle (the driving information comprising, angular velocity about a lateral axis of the motorcycle, angular velocity about a longitudinal axis, an acceleration in a lateral direction of the motorcycle and the acceleration acting in the longitudinal direction, [0013][0017][0019]); wherein the processor is configured to determine that the motorcycle is in an upright position based on at least one of: a 
Baino does not teach the driving information comprising curvature measurement of the motorcycle.

Tomoya teaches the driving information comprising curvature measurement of the motorcycle (the lean angle comprising curvature measurement of the motorcycle, [0202]).


Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baino et al. (US 2010/0168958 A1) in view of Senoo (US 2012/0295552 A1). 

Regarding claim 6:
Baino teaches all the limitations except, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis, wherein the processor is configured to derive the gravity information from acceleration information and rotational information received from a mobile device associated with the motorcycle. 
In the same field of endeavor, Senoo teaches the system, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis (gravity acceleration output along the x, y z axes, [0036], wherein the processor is configured to derive the gravity information from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for estimating a bank angle of a motorcycle of Baino in view Senoo, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis, wherein the processor is configured to derive the gravity information from acceleration information and rotational information received from a mobile device associated with the motorcycle. 
One of ordinary skills should have recognized that doing so for a benefit to determine the lean angle without a need of increasing load in computational load, [abstract]. 

Regarding claim 13:
Baino teaches all the limitations except, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis, wherein the deriving the gravity information from acceleration information and rotational information received from a mobile device associated with the motorcycle.

Senoo teaches the system, wherein the gravity information comprises gravity values along an x-axis, y-axis and z-axis (gravity acceleration output along the x, y z axes, [0036], wherein the processor is configured to derive the gravity information from acceleration information and rotational information received from a mobile device associated with the motorcycle (the gravity 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                               
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663